Citation Nr: 1231834	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD), major depressive disorder, dysthymic disorder, and adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to August 1970.  This service included foreign service in Korea from May 1969 to August 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A video conference hearing was held in June 2012, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony (transcript) is associated with the claims folder.

The issue of entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD), major depressive disorder, dysthymic disorder, and adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has Type II diabetes mellitus.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran was assigned to a unit serving near the Korean demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971.


CONCLUSION OF LAW

The criteria for service connection for Type II diabetes mellitus are met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

The Veteran has contended that he has developed Type II diabetes mellitus as a result of exposure to Agent Orange while serving on active duty in Korea near the DMZ from 1969 to 1970.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Diabetes mellitus may be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  In this case, there is no evidence that diabetes mellitus manifested to any degree during the first year after the Veteran completed his active duty service.

However, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that he or she was not so exposed.  See 38 CFR 3.814(c)(2); 38 C.F.R. § 3.307(a)(6)(iv) (effective February 24, 2011); 76 Fed. Reg. 4245, 4248 (Jan. 25, 2011).  

A list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ may be found in VA's M21-1MR at Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.  Exposure to herbicides is conceded for veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1, 1968, to August 31, 1971, in accordance with the amendment cited above.

In reviewing VA's Adjudication Procedure Manual (M21-1MR), as pertinent to this claim, the Board notes that DoD has not identified the CoA7thAvnBn7thInfDivUSARPAC, CoB7thAvnBn7thInfDivUSARPAC, or the HHD7thAvnBn7thInfDivUSARPC (the units in which the Veteran served in while stationed in Korea) as units for which exposure to herbicide has been conceded.  See M21-1MR at Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.

However, the Veteran has contended, throughout the duration of his appeal, that he was exposed to Agent Orange while stationed in Korea near the DMZ.  The Veteran testified at a June 2012 hearing before the undersigned that he was stationed at Camp Casey, Korea in 1969 to 1970.  See page three of transcript.  Service personnel records confirm that this service was from May 1969 to August 1970.  He testified that he provided flight records which showed he flew helicopters which picked up staff officers along the DMZ.  Id.  One such flight record shows that he served from July 1969 to June 1970.  The record also showed that the Veteran had 274 hours of total pilot time in a single rotor rotary wing helicopter.  In support of his contention that he was on or near the DMZ during his military service in Korea, the Veteran submitted a map entitled "SANG-PONGAM-IL-LI" which shows that Camp Casey was near a DMZ area.  The Veteran also submitted a June 2004 letter from S.P.W., who attested that he served with the 2nd Infantry Division, Chemical Company, and that the "perimeters of Camp Casey and the mess hall was in fact treated with herbicide agents."  

The U.S. Armed Services Center for Research of Unit Records (USASCRUR) informed VA in November 2008 that it had reviewed the 1969 to 1970 unit histories submitted by the 7th Aviation Battalion, 7th Infantry Division.  It was noted that the unit was located at St. Barbara, South Korea, approximately 11.16 miles from the DMZ, and relocated to Camp Casey in November 1969, approximately 13 miles from the DMZ.  The unit was responsible for delivering medical specialists and supplies in aid to the United Nations personnel and people of South Korea and evacuating the sick.  The USASCRUR added that, according to military records, herbicides were used in Korea between 1967 and 1969, and that documentation states that chemical herbicides were used along the southern boundary of the DMZ during 1967 to 1969 by Republic of Korea Armed Forces as part of counter-infiltration operations.  However, the provided history does not document the use, storage, spraying, or transporting of herbicides.  In addition, the history does not mention or document the specific duties performed by the unit members along the DMZ. 

The Board has considered the lay statements (including that supplied by S.P.W.) and testimony of the Veteran in conjunction with the other evidence submitted by the Veteran and the report from the USASCRUR.  The Board finds reasonable to conclude that the Veteran, in his duty as a helicopter pilot, as likely as not landed in an area treated with Agent Orange.  Given that the Veteran was stationed at a base that was 13 miles from the DMZ, which can be considered "near" the DMZ, and there is evidence that Agent Orange was used in the DMZ during the time in which the Veteran was stationed near the DMZ, the Board finds that all reasonable doubt should resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

Having resolved doubt as to exposure in the Veteran's favor, the presumption that the Veteran's exposure was etiologically related to post-service development of Type II diabetes mellitus, is applicable.  The medical evidence of record confirms that he has Type II diabetes mellitus (see November 2004 letter from a private physician, Dr. E.A.), a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2011).  As the presumptions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) can be applied to the Veteran's case, service connection for diabetes can be awarded on a presumptive basis.  Id.  Service connection for diabetes is granted.


ORDER

Entitlement to service connection for Type II diabetes mellitus is granted. 





REMAND

Unfortunately, concerning the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, dysthymic disorder, and adjustment disorder, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Further, additional development is here required to address certain due process concerns.  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Section 1154(b) requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's claim has yet to be decided by the Board and in light of his claimed stressors involving flying helicopters which sustained enemy fire ("bullet holes") and witnessing numerous people become wounded or killed during his service, the new criteria regarding the verification of PTSD stressors are applicable in this case.  See letter from Veteran, received in December 2004.  

The Board does at this juncture note that a January 2009 VA Memorandum ("Formal Finding of a lack of information required to corroborate stressors(s) associated with a claim for service connection for PTSD"), determined that information required to corroborate the alleged stressful events described by the Veteran were insufficient to send to the JSRRC (U.S. Army and Joint Services Records Research Center) and/or insufficient to allow for meaningful research of the Marine Corps of National Archives and Records Administration (NARA) records.  The supplied stressors were noted to be flying two surveillance missions in Korea in July and August 1969, at which time the Veteran witnessed dead bodies.  The Memorandum concluded by finding that the Veteran did not supply detailed information of a verifiable event which could be verified by JSRRC, and that the evidence of record failed to provide a detailed stressor with enough information, including any dates, names, or units assigned to, and a verifiable event, as required by JSRRC.  

VA medical records on file include a May 2007 psychiatric note which shows that a staff psychiatrist supplied a diagnosis of PTSD.  The Veteran was not noted to have informed the psychiatrist of any of his claimed stressors.  A May 2008 psychiatric note, supplied by the same staff psychiatrist, also included a diagnosis of PTSD.  Again, the Veteran was not noted to have informed the psychiatrist of any of his claimed stressors.  

The Board notes that a denial of service connection for PTSD because of an unconfirmed stressor is improper unless the veteran has failed to provide the basic information required to conduct research, or the JSRRC, NARA, or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  If the JSRRC, NARA, or the Marine Corps requests a more specific description of the stressor in question, the veteran should immediately be asked to provide the necessary information.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  The Board finds that the Veteran's stressor assertions on file, some discussed above, do provide "basic information" required to conduct research.  To this end, VA has a duty to provide a summary of his stressor statement to the JSRRC, and ask JSRRC to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  However, the Veteran also must detail specific information about his claimed stressors (to include more exact time frames during which these claimed stressors occurred) to facilitate the verification process.

The Board also notes that the VA outpatient mental health records on file are unclear regarding the presence of a nexus between PTSD, if any, and the stressors claimed.  Although a diagnosis of PTSD may have been given in this case, the requirements under the law to establish service connection for PTSD also include development of evidence to support that the stressful events he claims to have experienced in service actually occurred.

Thus, on remand, the RO/AMC should schedule the Veteran for an examination by a VA psychiatrist or psychologist.  If the examiner diagnoses PTSD and confirms that the claimed stressor is adequate to support the diagnosis, the RO should then decide whether further development is necessary to corroborate the claimed stressor through additional attempts to obtain military records.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the RO/AMC decides that further corroboration is necessary, the Board notes that, given fact that the Veteran has provided very narrow periods of time in which his alleged stressors happened, an inquiry should be sent to the JSRRC for stressor verification.

The Board also observes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) considered a case in which the Board had denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis -- one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  The Board has reviewed the case at hand and notes that the fact pattern here is similar to that in Clemons.  Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with, as indicated in various VA outpatient records in the claims file, major depressive disorder (see January 2004 record), depression (see June 2004 record), and dysthymic disorder (see December 2004 record), and adjustment disorder (see February 2008 record).  

As in Clemons, these other diagnoses should be considered as part of the underlying claim in this case.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The February 2006 statement of the case (SOC), in addition to informing the Veteran of 38 C.F.R. §§ 3.304(f), also notified the Veteran of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 (service incurrence of certain chronic diseases, including psychoses, will be presumed if manifest to a degree of 10 percent or more within one year of separation from active service).  As this case is being remanded anyway, this notice should again be provided to the Veteran, as the possibility exists he was not aware in 2006 that these particular regulations may in the future be relevant to his claim.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO/AMC should send the Veteran a letter explaining, pursuant to 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder, to include PTSD, major depressive disorder, dysthymic disorder, and adjustment disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.307 and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO/AMC should schedule the Veteran for an examination by a VA psychiatrist or psychologist pursuant to the amendment to section 3.304(f).  If the examiner confirms the diagnosis of PTSD which has previously been rendered, then the examiner should determine whether any of the claimed stressors is related to the Veteran's fear of "hostile military or terrorist activity" and, if so, the VA psychiatrist or psychologist should render an opinion as to whether such a claimed stressor is adequate to support the diagnosis.

If the VA psychiatrist or psychologist renders a diagnosis of PTSD and determines that the claimed stressor(s) is related to the Veteran's fear of "hostile military or terrorist activity" and that such a claimed stressor is adequate to support the diagnosis, then the RO/AMC must determine whether corroboration of the occurrence of the claimed stressor is necessary in this case pursuant to the new amendment to section 3.304(f) of VA regulations.

If a psychiatric disorder other than PTSD is found, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that it is etiologically related to or began during the Veteran's period of active military service, as opposed to its being due to some other factor or factors.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  With regard to the claim for service connection for PTSD, if the RO/AMC decides that further corroboration of an alleged stressor is necessary, an inquiry should be sent to the JSRRC for stressor verification.  The appellant should be notified of any action to be taken.  Then the RO/AMC should provide JSRRC with a summary of the Veteran's stressors concerning his service.  JSRRC should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  JSRRC should also be requested to furnish the unit histories and operational reports for the units the Veteran was assigned to while in Korea, for the period during which he served with such units.

4.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.

6.  Following any other indicated development, the RO/AMC should readjudicate the appealed issue, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, dysthymic disorder, and adjustment disorder, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental SOC (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


